      Case 2:16-cr-00134-KJM Document 367 Filed 10/02/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                               )        Case №: 2:16-cr-00134 KJM
     UNITED STATES OF AMERICA,                   )
 9                                               )                    ORDER
     Plaintiff,                                  )               APPOINTING COUNSEL
10                                               )
     vs.                                         )
11                                               )
     HILBERTO AREVALOS,                          )
12                                               )
     Defendant.                                  )
13
14          The above named defendant has satisfied this Court that he/she is financially unable to
15   obtain counsel and wishes counsel be appointed to represent him/her for a petition to violate his
16   supervised release. Mr. Fischer needs to work on the case even though there is no federal court
17   date yet. Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18
18   U.S.C. § 3006A,
19          IT IS HEREBY ORDERED David Fsicher is appointed to represent the above defendant
20   in this case effective nunc pro tunc to August 8, 2020.
21          This appointment shall remain in effect until further order of this court.
22   DATED: October 1, 2020.
23
24
25
26
27
28


     ORDER APPOINTING COUNSEL                         1
